— The liability of the State in this matter was determined on a previous appeal. (256 App. Div. 141.) The matter was remitted to the Court of Claims *898to determine the amount of damages. The appeal here is from the new judgment of the Court of Claims. Judgment unanimously affirmed, with costs. It is the desire of each of the parties to have an early determination by the Court of Appeals as to liability. In aid thereof the motion for leave to appeal to the Court of Appeals is granted. The court certifies that in its opinion a question of law is involved herein which ought to be reviewed by the Court of Appeals.